Citation Nr: 1722288	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  10-37 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for a right shoulder disability.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from May 1976 to January 1979.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in September 2009 by a Department of Veterans Affairs (VA) Regional Office (RO).

In November 2015 the Veteran testified at a hearing before the undersigned Veterans Law Judge.  

In a decision dated in February 2016, the Board reopened the previously denied claims of service connection for migraine headaches, herpes, and a right shoulder disorder.  The Board then remanded the reopened claims, along with the claims of service connection for a back disability, a left knee disability, and an acquired psychiatric disorder for further development and consideration.

In a rating decision dated in June 2016, the RO granted service connection for posttraumatic stress disorder (PTSD) and herpes.  The benefit sought, namely, service connection, having been granted, the appeals for an acquired psychiatric disorder and herpes are resolved and they are no longer on appeal.

The Board notes that, in correspondence dated in March 2017, the Veteran appeared to withdraw his appeal.  However, shortly thereafter, in correspondence dated in April 2017, he stated that he made a mistake and wished to have his appeal reinstated.  The Veteran explained that he was suffering from cancer, was confused, and was in the fight for his life.  Pursuant to the Veteran's April 2017 request, the Board finds that the March 2017 communication was ultimately insufficient to constitute a withdrawal of the appeal as the full understanding of the consequences was not shown.  See Warren v. McDonald, 28 Vet. App. 214, 218 (2016) (citing DeLisio v. Shinseki, 25 Vet. App. 45, 57-58 (2011)) (withdrawal of a claim is only effective if the withdrawal is explicit, unambiguous and done with a full understanding of the consequences of such action on the part of the claimant).  

The Board further notes that in January 2017 the Veteran was hospitalized in a VA facility, but as this evidence does not pertain to the issues on appeal, a remand for RO consideration of the evidence is not necessary.  See 38 C.F.R. § 20.1304(c).  


FINDINGS OF FACT

1.  The Veteran's current tension headaches began during active duty service.

2.  The Veteran current right shoulder, back and left knee disabilities are not related to his military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for tension headaches have been met.  38 U.S.C.A. §§ 1111, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

2.  The criteria for service connection for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

3.  The criteria for service connection for a back disability have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

4.  The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

I.  Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Additionally, for a veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for chronic diseases, including arthritis, if the disease is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).  

A veteran is presumed to be in sound condition when he entered into military service, except for conditions noted on the entrance examination.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  If a particular disability is not noted at entry, then the presumption of soundness may be rebutted by clear and unmistakable (obvious or manifest) evidence that the injury or disease existed prior thereto and was not aggravated by such service.  Such an evidentiary standard is an onerous one and the result must be undebatable.  See, e.g., Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Vanerson v. West, 12 Vet. App. 254, 258 (1999).

II.  Analysis

Headaches

Service treatment records (STRs) show that the Veteran's March 1976 entrance examination was normal.  During sick call treatment for headaches in August 1976, the Veteran reported that he had had headaches all of his life.  However, there is no pre-service documentation of headaches.  The Board does not find that the Veteran's headaches that manifested during service clearly and unmistakably preexisted service because it is not undebatable that this is so based solely on the Veteran's recollection during one instance of treatment.  Therefore, the Board finds that the Veteran is presumed to have been in sound condition when he entered service with respect to headaches.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

The earliest lay or medical record of headaches is found in the STRS, which chronicle treatment for "severe" periorbital frontal headaches from 1976 through 1978; treated with percogesic medication.  See, e.g., Neurology Clinic records dated October 5, 1977; and STRs dated November 15, 1977.  The Veteran also complained of "severe or recurrent headaches" during his December 1978 separation examination; and during his May 2016 VA examination he reported that his headaches have been ongoing since his military discharge.  He specifically reported that he had sought treatment at NGH (Norfolk General Hospital) from 1979 to 1993; and now receives treatment through VA.

The Board finds the Veteran's assertion of experiencing continuous symptoms of headaches since service to be credible as it is consistent with the prevalence of headaches during service.  Moreover, the Veteran's headaches during service, that is, frequent and severe periorbital frontal headaches unrelieved by medication, appear to be largely the same as those he has now based on the medical evidence.  Thus, in consideration of this evidence, when resolving reasonable doubt in the Veteran's favor, the Board finds that his current headaches began during active duty service.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, the Board concludes that service connection is warranted.

The most VA examination in May 2016 provided a diagnosis of tension headaches.  The examiner persuasively explained why this was the correct diagnosis and why migraine headaches was not the correct diagnosis.  Accordingly, the best characterization of the service-connected disability is tension headaches.

Right Shoulder, Back and Left Knee

As for the other service connection claims, unlike the headaches claim, there is no record of any left knee or right shoulder problem in the STRs.  There is one entry, in September 1977, of low back pain.

While the Veteran currently suffers from arthritis and has used a cane for his back and knees for the past 10 years, there is insufficient evidence showing any left knee, right shoulder, or low back disability, including arthritis, in the year after service; so service connection under the presumptive provisions of 38 C.F.R. §§ 3.307, 3.309(a) is not warranted.

During his May 2016 VA examinations, which were conducted pursuant to the Board's remand, the Veteran did not recall any specific in-service injuries to his right shoulder, left knee, or back.  According to the VA examiner, the Veteran's current right shoulder, back and left knee disabilities are less likely than not related to service.  There is no medical opinion evidence to the contrary.  The Board finds the May 2016 medical opinion persuasive as to the nexus element of the claim.  The examiner explained the opinion after a physical examination of the Veteran and a discussion of the medical history, including citation to pertinent medical records.

To the extent that the Veteran's statements are offered as a lay opinion on causation, that is, an association between his current right shoulder, back, and left knee disabilities and service, a lay opinion is limited to inferences which are rationally based on a claimant's perception and does not require specialized knowledge.  The Board accords more evidentiary weight to the VA examiner's expert medical opinion than the Veteran's opinion, as medically complex questions are involved.  The Board also does not find sufficient evidence that a continuity of symptomatology may serve as a nexus in this case.  See 38 C.F.R. § 3.303(b).  The evidence does not reflect this and the VA examiner considered the Veteran's history of reporting symptoms when coming to a conclusion.

In sum, in consideration of this evidence, the Board finds that the Veteran current right shoulder, back and left knee disabilities are not related to his military service.  As such, the preponderance of the evidence is against the claims and the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  Therefore, service connection is not warranted for these three disabilities.


ORDER

Service connection for tension headaches is granted.

Service connection for a right shoulder disability is denied.

Service connection for a back disability is denied.

Service connection for a left knee disability is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


